Citation Nr: 1121113	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  99-18 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for arthritis, bursitis, and tendinitis of the right shoulder, evaluated as 20 percent disabling since February 22, 2010, and as 10 percent disabling prior thereto.

2.  Entitlement to an increased rating for the Veteran's cervical spine disability, currently evaluated as 20 percent disabling.

3.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the right upper extremity.

4.  Entitlement to an effective date prior to September 23, 2002 for the grant of a separate evaluation for right upper extremity radiculopathy associated with the Veteran's cervical spine condition, shown as C5-C6 and C6-C7 postoperative radiculopathy.

5.  Entitlement to a total disability rating for compensation purposes based on individual unemployability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to January 1980.  As pointed out by the Veteran in March 2011 correspondence, and upon review of the Veteran's DD214 Forms, this is a correction from the dates of service previously cited by the Board and the United States Court of Appeals for Veterans Claims (Court).  The Veteran's entrance date had formerly been cited as December 1975 but is corrected here to show the actual date of entry, June 1974.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in Atlanta, Georgia. 
			
The right shoulder claim that is presently on appeal was previously denied by the Board in a June 2006 decision.  The Veteran appealed that decision to Court and in an August 2008 Memorandum Decision, the Court vacated the June 2006 Board decision and remanded the matter back to the Board.  In September 2009 the matter was returned the Board, and was in turn, remanded to the RO for development consistent with the Memorandum Decision.  The matter has once again arrived before the Board and the development having been completed, the claims are now ready for appellate disposition.

As noted by the Board in the September 2009 Remand, when the case was pending before the Court, the Veteran raised a claim for entitlement to special monthly compensation for the loss of use of his arm.  That claim is again referred to the AOJ for appropriate action.  

As discussed in the Remand section below, a claim of entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) has been raised in this case. As such, the claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center, in Washington, DC.  


FINDINGS OF FACT

1.  Since February 22, 2010 the Veteran's right shoulder rotator cuff tendonitis and bursitis has not been manifested by movement of the arm limited to midway between the side and shoulder.

2.  Prior to February 22, 2010 the Veteran's right shoulder disability was manifested by functional loss due to pain and weakness which approximated a limitation of motion of the right arm to shoulder level, but no more.

3.  The Veteran's neck disability is productive of functional loss due to pain and weakness that approximates a severe limitation of motion of the cervical spine.

4.  The Veteran's radiculopathy of the right upper extremity is manifested by moderate incomplete paralysis of the lower radicular nerve group.

5. The evidence of record does not show that the Veteran's service-connected right shoulder disability, cervical spine disability, and radiculopathy of the right upper extremity result in an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards; the disabilities have not necessitated frequent hospitalizations, nor have they caused marked industrial impairment.

6.  Revised VA regulations concerning intervertebral disc syndrome and allowing the assignment of separate evaluations for neurological manifestations, such as right upper extremity radiculopathy, did not go into effect until September 23, 2002.


CONCLUSIONS OF LAW

1.  Since February 22, 2010, the criteria for a rating in excess of 20 percent for the Veteran's right shoulder disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5019-5201 (2010).

2.  Prior to February 22, 2010, the criteria for a 20 percent disability rating, but no higher, for the Veteran's right shoulder disability were met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

3.  The criteria for a 30 percent disability rating, but no higher, for the Veteran's cervical spine disability are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

4.  The criteria for a 40 percent disability rating, but no higher, for the Veteran's radiculopathy of the right upper extremity are met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8512 (2010).

5.  The criteria for the assignment of extraschedular disability ratings for the Veteran's right shoulder disability, cervical spine disability, and radiculopathy of the right upper extremity have not been met. 38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 3.326 (2010).

6.  The criteria for entitlement to an effective date prior to September 23, 2002 for the grant of a separate evaluation for right upper extremity radiculopathy associated with the Veteran's cervical spine condition, shown as C5-C6 and C6-C7 postoperative radiculopathy, have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.114, 3.159, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Veteran seeks increased ratings for his right shoulder disability, his cervical spine disability, and his neuropathy of the right arm.  Additionally, the Court found in its August 2008 decision that entitlement to an extraschedular rating has also been raised in this case.  The Veteran also seeks the assignment of an earlier effective date for the grant of a separate evaluation for his right upper extremity radiculopathy.  Each of these claims will be discussed below.

Increased Rating Claims
Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The Board notes that while it has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
      
      A.  Right Shoulder
Prior to adjudicating the merits of this claim, the Board must address some preliminary matters.  First, the Board observes that in an unappealed rating decision of March 1980, the Veteran was awarded service connection for his right shoulder disability and was assigned a 10 percent rating.  While the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).   In a rating decision of February 2011, the Veteran's evaluation was increased to 20 percent, effective from February 22, 2010.  As such, the issue presently on appeal is whether the Veteran is entitled to a rating in excess of 10 percent prior to February 22, 2010, and a rating in excess of 20 percent thereafter. 

In addition, it is noted in the medical evidence, including the February 2010 VA examination for example, that the Veteran is right-hand dominant, and thus the criteria pertinent to the "major" extremity are for consideration in the analyses that follow.	

      1.  Since February 22, 2010
The Veteran seeks an increased rating for the arthritis, bursitis, and tendonitis of his postoperative right shoulder disability.  As noted above, since February 22, 2010 the Veteran has been assigned a 20 percent evaluation for this disability.  The Board notes that the evidence pertinent to this portion of the appeal period is very limited in scope, and is comprised only by a February 2010 VA examination report. 

The Veteran's right shoulder disability has been rated under DC 5019, the code for bursitis, which rates the disability under DC 5003, the code for degenerative arthritis.  DC 5003 does not allow for a rating higher than 10 percent unless two or more joints or joint groups are involved, but does provide for ratings based on limitation of motion.  The applicable diagnostic code in this regard is DC 5201 for limitation of motion of the arm.

Diagnostic code 5201 provides a 30 percent rating where movement of the arm is limited to midway between the side and shoulder level, or to 45 degrees of flexion or abduction.  See 38 C.F.R. § 4.71, Plate I.  On VA examination in February 2010, the Veteran displayed flexion to 110 degrees (above shoulder level), abduction to 90 degrees (at shoulder level), internal rotation to 80 degrees (a measurement taken below the shoulder level), and external rotation to 40 degrees (above the shoulder level).  Based on these numbers, the evidence does not support a rating in excess of 20 percent due to limitation of motion of the right arm because it shows the Veteran is able to raise his arm above shoulder level. 

The Board additionally finds the Veteran is not entitled to an increased rating under any of the other diagnostic codes pertinent to the shoulder and arm.  Taking the remaining codes in numerical order, DC 5200, the code for ankylosis of the scapulohumeral articulation, has not been raised by the medical evidence and is not supported by the ranges of motion described above.  The examiner also explicitly found there was no joint ankylosis.  DC 5202 provides 30 percent evaluations for impairment of the humerus where there is recurrent dislocation of or at the scapulohumeral joint, or where there is malunion of the scapulohumeral joint with marked deformity.  This has also not been raised by the medical evidence.  At the February 2010 examination the examiner found no recurrent dislocation on physical examination, and x-rays taken in conjunction with the examination revealed no evidence of dislocation.  Diagnostic Code 5203 is not applicable because 20 percent is the maximum rating allowed under this code.  

For all of these reasons, a rating in excess of 20 percent for the Veteran's shoulder is not justified.  In reaching this conclusion, the Board has considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional impairment attributable to pain, particularly in light of the fact that the appellant contends his disability is essentially manifested by pain.  While positive DeLuca findings were made by the February 2010 VA examiner, as reflected in the February 2011 rating decision, the current rating assigned was specifically designed to  compensate the Veteran for his pain and functional impairment.  Moreover, even considering the effects of pain on use, the evidence does not show that the Veteran's right arm is limited in motion to below the shoulder  level, and thus the requirements for a rating higher than 20 percent for functional limitation are not met.  Accordingly, the Board finds the current 20 percent evaluation assigned since February 22, 2010 adequately compensates the Veteran the pain and functional impairment caused by his right shoulder disability.
      
      2.  Prior to February 22, 2010
At the outset the Board notes that from February 3, 1998 to June 1, 1998, the Veteran was in receipt of a temporary evaluation of 100 percent for his right shoulder disability following right shoulder surgery.   As such, evidence dated from this time will not be considered in adjudicating the claim below since the Veteran was already receiving the maximum evaluation possible.

On careful review of the voluminous medical evidence for this portion of the appeal period, the Board finds that prior to February 22, 2010, the medical record supports an increased rating of 20 percent, but no higher, for the Veteran's right shoulder disability, based on the limited motion attributable to pain.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

At the Veteran's January 2006 hearing he testified that his right shoulder pain and weakness causes functional impairment in activities such as mowing the grass, working on cars, and reaching overhead.  May 2005 and August 2004 VA treatment records document pain on palpitation of the right shoulder, pain throughout his range of motion, and a limited range of motion.  On VA examination in August 2004, a history of stiffness, dull pain, a limitation of motion, and muscle spasms were reported, and were noted to occur constantly.  The Veteran's treatment included pain medications such as Motrin, Tylenol #3, and Tramadol.  The examiner noted that, "the functional impairment is [an] inability to use [the] right arm for anything requiring strength."  On range of motion testing the examiner noted that the Veteran's movement was limited by pain and a lack of endurance, and pain was noted at the extremes of all movement parameters.  

On VA examination in March 1999 the examiner found pain and weakness of the right upper extremity which occurred during activities such as writing or using a steering wheel.  The examiner further noted that the Veteran's right shoulder caused sleep disturbances and that he was being treated with 800 milligrams of Motrin 3 times per day, and Soma.  In a June 1998 VA treatment record the Veteran had reduced strength, was prescribed 800 milligrams of Ibuprofen and Tylenol #3 for breakthrough pain.  In a January 1998 VA treatment note, the Veteran was found to have 90 degrees of abduction, which meets the requirements for a 20 percent evaluation under DC 5201, and was noted to be suffering with pain despite injection therapy.  It was noted that the Veteran was also experiencing the pain at night, and had a reduced ability to perform overhead activities.  In a July 1997 VA treatment record it was noted that the Veteran's right shoulder was aggravated by work, exercise, and by laying on it.  His pain was noted to range from a 3 to an 8 on the 1 to 10 pain sale, and was not relieved by aspirin or naproxen.    

The Board finds these functional limitations approximate a limitation of motion to the shoulder level, which warrants a 20 percent evaluation.  A rating in excess of 20 percent, however, is not warranted.  Diagnostic code 5201 provides a 30 percent rating where movement of the arm is limited to midway between the side and shoulder, or 45 degrees of flexion or abduction.  See 38 C.F.R. § 4.71, Plate I.  Here, the evidence does not support a rating in excess of 20 percent due to limitation of motion of the arm.  For example, on VA examination in August 2004, the Veteran displayed 170 degrees of abduction, 170 degrees of flexion, 90 degrees of internal rotation, and 90 degrees of external rotation..  On VA examination in March 1999 the Veteran displayed 110 degrees of abduction, 120 degrees of forward flexion, 75 degrees of internal rotation, and 90 degrees of external rotation.  On a separate VA examination in March 1999, the Veteran displayed 150 degrees of abduction, 150 degrees of forward flexion, 90 degrees of internal rotation, and 90 degrees of external rotation.  The Board cannot point to any range of motion findings from this portion of the appeal period that would support a rating in excess of 20 percent under DC 5201.  

The Board additionally finds the Veteran is not entitled to an increased rating under any of the other diagnostic codes pertinent to the shoulder and arm.  Taking the remaining codes in numerical order, DC 5200, the code for ankylosis of the scapulohumeral articulation, has not been raised by the medical evidence and is not supported by the ranges of motion described above.  DC 5202 provides 30 percent evaluations for impairment of the humerus where there is recurrent dislocation of or at the scapulohumeral joint, or where there is malunion of the scapulohumeral joint with marked deformity.  This has also not been raised by the medical evidence.  X-rays taken in May 2007, August 2004, November 1997, and July 1997, and an MRI conducted in December 1997, do not document dislocations.  Diagnostic Code 5203 is not applicable because 20 percent is the maximum rating allowed under this code.  

For all of these reasons, a rating of 20 percent, but no higher, for the Veteran's right shoulder disability is justified prior to February 22, 2010 based on the Veteran's functional impairment attributable to pain.   

		3.  Scar
The Board has further considered the scar associated with the Veteran's right shoulder disability but finds that a separate rating is not warranted.  In this regard the Board notes that during the pendency of this appeal, the criteria for rating skin disabilities were revised twice.  The first revision was made effective from August 30, 2002. See 67 Fed. Reg. 49,590-96 (July 31, 2002); see also corrections at 67 Fed. Reg. 58,448 (September 16, 2002), and the second was effective from October 23, 2008.  The second revisions are not applicable here because they apply only to applications for benefits received by VA on or after October 23, 2008.  In this case, the Veteran's claim was already pending as of that date.

On VA examination in February 2010 the examiner made no mention of the Veteran's scar.  The August 2004 VA examiner noted the scar is "well healed" and measured 6.5 centimeters by 0.5 centimeters.  A VA treatment provider in November 1999 documented a "well-healed" scar on the anterior right shoulder.  The March 1999 VA examiner noted the Veteran has a "healed" scar that is nontender.  The examiner also noted puncture wounds laterally and posteriorly about the shoulder that were also nontender.  These findings do not meet the requirements for a compensable rating under any of the scar codes under either the current or former versions of the code, so the Board cannot allow a separate rating for this scar.  The only evidence to the contrary is found in a VA examination report of April 1998 which indicated the Veteran has a "well-healed pink linear scar measuring 8 centimeters" that was tender to touch.  However, as this constitutes the only evidence in the claims file in support of a compensable assignment for the scar, the Board cannot find the evidence is in equipoise on this issue.  Further, the Board notes that this examination was conducted approximately two months following the Veteran's right shoulder surgery, at which time the Veteran was in receipt of a temporary total rating following surgery on the shoulder.  As evidence of a compensable scar is not shown following this report, the Board finds that the tenderness was acute and transitory in nature.  For all of these reasons, a separate evaluation for the Veteran's right shoulder scar is not supported by the evidence of record.   

      B.  Cervical Spine
At the outset, the Board observes that in an unappealed rating decision of March 1980, the Veteran was awarded service connection for his cervical spine disability and was assigned a 20 percent rating.  While the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board additionally notes that the rating criteria pertinent to the Veteran's cervical spine disability have undergone several revisions during the course of this appeal.  Most recently, the criteria for rating diseases and injuries of the spine changed effective September 26, 2003, 66 Fed. Reg. 51,454-58 (Aug. 27, 2003) as corrected 69 Fed. Reg. 32, 449 (2004) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243 (2005)).  VA also amended the criteria for rating intervertebral disc syndrome effective September 23, 2002, 67 Fed. Reg. 54,349 (Aug. 22, 2002) (codified initially at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003) and currently at 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005)).  The disability is rated according to the older rating criteria prior to the date of the amendment and according to the newer criteria beginning on the effective date of the change in the rating criteria.  VAOPGCPREC 7-2003. 	

The Veteran's claim was filed in February 1998.  As such, all three versions of the rating criteria for rating diseases and injuries of the spine, (the regulations in effect prior to September 23, 2002, the regulations effective September 23, 2002, and the regulations effective September 26, 2003) are applicable to the Veteran's claim.  

In this case, the Board finds that the medical record supports an increased rating of 30 percent, but no higher, based on the limited motion attributable to pain caused by the disability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  On VA examination in February 2010 the Veteran reported suffering from constant pain characterized as "severe."  There was objective evidence of pain on motion and objective evidence of pain following repetitive motion.  The examiner determined the Veteran's cervical spine disability has "significant effects" on his employment, as well as effects on usual daily activities.  The disability was found to prevent exercise, sports, and recreation, has a severe effect on chores, and a moderate effect on shopping and traveling.  In a VA treatment record of October 2006 the Veteran reported that his pain was a 7 on the 1 to 10 pain scale, and that it had been that way for greater than 2 years.  On VA examination in July 2006 the examiner noted a "functional worsening" of the condition.  In a separate VA examination of July 2006, the Veteran was found to suffer from decreased mobility, weakness or fatigue, and pain.  The condition was noted to have significant occupational effects and effects on daily activities.  Sports, exercise and recreation were prevented, a severe effect was found on chores, and a moderate effect was found on traveling and shopping.  A VA treatment record of February 2006 documented pain on palpation, a limited range of motion, and pain on motion.  On VA examination in August 2004 it was noted the Veteran had been prescribed Motrin, Tylenol #3, Tramadol, and a TENS unit for pain.  He was under chiropractic treatment for the condition and the examiner noted that the functional impairment was an inability to use his arm for functions requiring strength.  Objective evidence of pain at the extremes of all range of motion parameters was found.  In an August 2002 VA treatment note, the Veteran reported chronic ongoing pain in the neck over the last 27 years.  In an October 2001 VA treatment record the Veteran was diagnosed with chronic pain syndrome due to his neck disability.  The Board finds these functional limitations approximate a severe limitation of motion of the cervical spine, which warrants a 30 percent evaluation under the first two versions of the rating schedule.  

A rating in excess of 30 percent, however, is not warranted.  The Veteran's cervical spine disability has been rated under DC 5290-5293.  Taking the earliest version of the rating schedule first, DC 5293 allows a 40 percent evaluation where there is severe intervertebral disc syndrome with recurring attacks and intermittent relief.  The Board does not find evidence of recurring attacks of severe intervertebral disc syndrome documented in the claims folder.  For example, the August 2004 VA examiner explicitly found "no signs of intervertebral disc syndrome present."  The August 2004 VA examiner also noted no periods of incapacitation.  On VA examination in April 1998 the examiner noted the Veteran had no problems related to the neck aside from the limitation of motion.  For these reasons, an increased rating is not warranted under the earliest version of DC 5293.  

The Board has also considered the application of other diagnostic criteria under the earliest version of the rating schedule to determine whether a rating in excess of 30 percent is possible.  Taking the codes in numerical order, DC 5285 is not applicable because the evidence does not show the presence of a vertebral fracture.  Diagnostic Code 5286 does not apply to the Veteran's claim because the Veteran does not have ankylosis of the entire spine.  The ranges of motion documented in the claims file do not support the presence of ankylosis.  Ankylosis has been defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524, 530 (1999) (citing Dorland's Illustrated Medical Dictionary (28th Ed. 1994) at 86.).  On VA examination in February 2010, flexion was to 20 degrees, extension was to 40 degrees, left lateral flexion was to 40 degrees, left lateral rotation was to 60 degrees, right lateral flexion was to 40 degrees, and right lateral rotation was to 60 degrees.  On VA examination in July 2006 flexion was to 30 degrees, extension was to 30 degrees, left lateral flexion was to 25 degrees, left lateral rotation was to 70 degrees, right lateral flexion was to 25 degrees, and right lateral rotation was to 70 degrees.  On VA examination in August 2004, flexion was to 30 degrees, extension was to 30 degrees, left lateral flexion was to 30 degrees, left lateral rotation was to 70 degrees, right lateral flexion was to 30 degrees, and right lateral rotation was to 70 degrees.  On VA examination in March 1999, flexion was to 40 degrees, extension was to 20 degrees, left lateral flexion was to 25 degrees, left lateral rotation was to 25 degrees, right lateral flexion was to 25 degrees, and right lateral rotation was to 15 degrees.  On a separate March 1999 VA examination, flexion was to 60 degrees, left lateral flexion was to 40 degrees, left lateral rotation was to 80 degrees, right lateral flexion was to 30 degrees, and right lateral rotation was to 50 degrees.  On VA examination in April 1998, flexion was to 20 degrees, extension was to 35 degrees, left lateral flexion was to 25 degrees, left lateral rotation was to 30 degrees, right lateral flexion was to 25 degrees, and right lateral rotation was to 20 degrees.  Further, the July 2006 VA examiner, for example, explicitly found the Veteran does not have ankylosis of either the cervical spine or the thoracolumbar spine.  

Diagnostic Code 5287 requires evidence of ankylosis of the cervical spine and for the reasons just stated, this code is also not applicable.  Diagnostic codes 5288-5289 do not apply because they pertain to portions of the spine not currently on appeal.  Diagnostic Code 5290 allows a maximum rating of 30 percent and as such, a higher rating is not possible under this code.  Diagnostic codes 5291-5292 pertain to portions of the spine not currently on appeal.  Diagnostic Code 5294 pertains to sacro-iliac injury and weakness and has not been raised by the medical evidence.  Finally, DC 5295 pertains to the lumbar spine, which is not included in the disability on appeal.  

For all of these reasons, the version of the regulation schedule in effect prior to September 23, 2002 cannot provide the basis for a rating in excess of 30 percent for the Veteran's cervical spine disability.
	
The version of the rating schedule effective September 23, 2002 also does not allow for a rating in excess of 30 percent.  With the exception of DC 5293, none of the pertinent diagnostic codes were changed by the September 2002 revisions to the rating schedule, and for the reasons described above, they cannot provide the basis for an increased rating.  

While DC 5293 for intervertebral disc syndrome was affected by the revisions, it too cannot provide the basis for a rating in excess of 30 percent.  In the regulations effective September 23, 2002, DC 5293 allows for a higher rating of 40 percent where there is evidence of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  Note 1 to the regulation defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  There is no evidence of prescribed bed rest anywhere in the medical record.  As noted above, the August 2004 examiner found there had been no periods of incapacitation.  For these reasons, the Board cannot find that a higher rating is warranted based on this version of DC 5293.  The Board notes that this version of the rating schedule established the assignment of separate evaluations for any associated neurological impairments.  The Veteran's neurological symptomatology is adjudicated separately in the section below.    
For all of these reasons, the version of the regulation schedule effective September 23, 2002 cannot provide the basis for a rating in excess of 30 percent for the Veteran's cervical spine disability.  

Under the current version of the rating criteria, a 40 percent rating is assigned where there is unfavorable ankylosis of the entire cervical spine.  For the reasons already described above, the Veteran's cervical spine disability does not support the presence of ankylosis.  Additionally, a 40 percent evaluation is warranted where there is evidence of intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Again, as discussed above, there have been no documentations of incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician. Additionally, the current regulations also allow for separate neurological evaluations, but again, this is adjudicated separately below.  

For all of these reasons, the Board finds that the 30 percent rating assigned by this decision adequately compensates the Veteran for the level of impairment caused by his cervical spine disability.

The Board has further considered the scar associated with the Veteran's cervical spine disability but finds that a separate rating is not warranted.  In this regard the Board notes that during the pendency of this appeal, the criteria for rating skin disabilities were revised twice.  The first revision was made effective from August 30, 2002. See 67 Fed. Reg. 49,590-96 (July 31, 2002); see also corrections at 67 Fed. Reg. 58,448 (September 16, 2002), and the second was effective from October 23, 2008.  The second revisions are not applicable here because they apply only to applications for benefits received by VA on or after October 23, 2008.  In this case, the Veteran's claim was already pending as of that date.

On VA examination in February 2010 the examiner made no mention of the Veteran's scar.  The August 2004 VA examiner noted the scar is "well healed" and measured 4 centimeters by 0.25 centimeters.  The March 1999 examiner noted a "healed" incision scar that was not tender and not inflamed.  The April 1998 examiner noted a "3.5 cm linear, pale, almost imperceptible scar."  The record contains no evidence to the contrary of these findings.  For these reasons, the Board finds that a separate evaluation for the Veteran's neck scar is not supported by the evidence of record.   

      C.  Radiculopathy of the Right Upper Extremity
At the outset, the Board observes that in a June 2005 rating decision, service connection was granted for the Veteran's radiculopathy of the right upper extremity.  In September 2005 the Veteran expressed his timely disagreement with this decision.  As such, the Veteran has appealed the initial evaluation assigned and the severity of his disability is to be considered during the entire period from the initial assignment of the disability rating to the present. See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board notes that the Veteran also has from neurological impairment of the left upper extremity.  Service connection was granted for this condition in a February 2009 rating decision, which the Veteran did not appeal.  No other neurological abnormalities have been shown to be related to the Veteran's cervical spine disability.  As such, only the Veteran's service-connected radiculopathy of the right upper extremity is discussed here. 


As already noted, the medical evidence in this case shows that the Veteran is right-hand dominant.  As such the Board will consider his right side to be his dominant side for the purposes of assigning a rating.
The Veteran's right upper extremity radiculopathy has been evaluated as 20 disabling under Diagnostic Code 8512.  That code addresses paralysis of the lower radicular group, and a 20 percent evaluation is assigned for mild incomplete paralysis.  The next higher rating of 40 percent is warranted where there is moderate incomplete paralysis, and a 50 percent evaluation is assigned where there is severe incomplete paralysis.  Where there is complete paralysis, with paralysis of all intrinsic muscles of the hand, and some or all flexors of the wrist or fingers (and substantial loss of use of the hand), a 70 percent rating is assigned.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than that associated with complete paralysis.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Here, the Board finds that the criteria for the assignment of a 40 percent rating for the Veteran's right upper extremity radiculopathy have been met.  On VA examination in February 2010 the Veteran reported having trouble picking up small objects and problems with dropping objects.  The examiner determined the Veteran's radiculopathy has a significant effect on occupational activities, that it prevents exercise, sports, and recreation, and that it has a moderate effect on shopping and traveling.  In a March 2008 addendum to the July 2006 VA examination, the examiner reviewed additional MRI results and determined the condition was "moderate."  In a July 2007 VA treatment record, it was noted that the Veteran was treated with cervical epidurals and Tramadol for pain relief.  On VA examination in July 2006, power in the Veteran's right arm was slightly reduced when compared to the left.  A decreased appreciation of a pinprick was noted in the right arm.  On VA examination in August 2004 the Veteran complained of numbness, tingling, and weakness of the right arm and hand occurring 2 to 3 times per week and lasting 3 to 4 hours per occurrence.  The Veteran reported being unable to use his right hand during a flare-up.  Treatment was noted to include physical therapy, a TENS unit, hot and cold treatments, chiropractic care, and medication.  On VA examination in March 1999 the Veteran was noted to have a weakness of grasp in the right hand.  On separate examination in March 1999 the Veteran displayed reduced grip strength and reduced finger abduction.  On VA examination in April 1998, the Veteran showed a reduced grip strength in the right hand.  Based on all of this evidence, the Board finds that the Veteran's right upper extremity radiculopathy can be characterized as "moderate."

However, the Board finds that the Veteran is not entitled to a higher rating of 40 percent.  The Board cannot find that the Veteran's disability can be described as "severe" prior to April 25, 2002.  At the February 2010 VA examination, objective testing revealed a normal sensory examination and reflex examination, and nearly normal motor examination.  The EMG conducted in connection with the examination revealed no abnormalities.  The examiner concluded there was "no objective evidence of right UE [upper extremity] neuropathy or radiculopathy."  A May 2007 VA treatment record revealed normal vibration and positional sense, and normal deep tendon reflexes.  On VA examination in July 2006 the Veteran showed normal right grip strength and intrinsic muscle strength.  On separate VA examination in July 2006, the Veteran had a nearly normal motor examination and a normal reflex examination.  On VA examination in August 2004 the Veteran displayed motor function within normal limits, a normal sensory examination, and normal reflexes.  The March 1999 VA examiner noted the Veteran had no sensory loss in the right upper extremity.  A separate March 1999 examiner found normal sensory functioning, and nearly normal deep tendon reflexes.  On VA examination in April 1998 the examiner found no sensory deficits, no circulatory disturbances, and no indication of reflex sympathetic dystrophy of the right upper extremity. Accordingly, the Board cannot find this warrants a finding of a severe disability. 

The Board has also considered the application of other diagnostic criteria to determine whether a rating in excess of 40 percent is possible, but finds none can afford a rating in excess of 40 percent.  As there is no evidence of, or disability comparable to, severe incomplete paralysis of the upper, middle, or all radicular groups, severe incomplete paralysis of the radial, median, or ulnar nerve, or complete paralysis of the circumflex nerve, there is no basis for evaluating the Veteran's disability under Diagnostic Code 8510, 8511, 8513, 8514, 8515, 8516, or 8518, respectively.  

Accordingly, the Board finds that a rating of 40 percent, but no higher, is warranted for the Veteran's radiculopathy of the right upper extremity.  In reaching this conclusion, the Board has considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional impairment attributable to pain, particularly in light of the fact that the appellant contends his disability is essentially manifested by pain.  However, as the Veteran's increased rating of 40 percent has already been awarded predominantly due to the moderate functional impairment caused by his disability, further consideration in this regard is not warranted.  The Board finds that the 40 percent assigned adequately compensates the Veteran for the level of impairment caused by his radiculopathy.

      D.  Extraschedular Consideration
By way of this decision, the Veteran's right shoulder disability has been assigned a schedular rating of 20 percent for the entire appeal period, his cervical spine disability rating has been increased to 30 percent, and his radiculopathy of the right upper extremity rating has been increased to 40 percent.

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Under 38 C.F.R. § 3.321(b)(1) ratings are to be based as far as practicable upon the average impairment of earning capacity.  However, in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case represents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Although the Board may not assign an evaluation on an extraschedular basis in the first instance, when the question is raised either by the claimant, or reasonably by the evidence of record, the RO or Board must specifically decide whether to refer the claim to the Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In its August 2008 Memorandum Decision, the Court determined that the question of whether the Veteran was entitled to an increased evaluation on an extraschedular basis had been raised.  In the Board's subsequent September 2009 remand, the Board ordered the claim to be referred to the Director of VA's Compensation and Pension Service on an extraschedular basis, upon the Veteran's submission of documentation showing that he has lost time from work.  The Veteran submitted such evidence, and the claim was referred accordingly.  In July 2010, after reviewing the claims file, the Director determined that such an evaluation was not assignable because the Veteran's right shoulder disability, cervical spine disability, and radiculopathy of the right upper extremity did not show an exceptional disability picture that would render the available schedular evaluation inadequate.  In addition, it was found that these disabilities have not caused hospitalizations, and have not resulted in a marked interference with employment.  

On review of the claims file, the Board must agree that the evidence of record does not demonstrate that the Veteran has had frequent periods of hospitalization or marked interference with employment in excess of what is contemplated in a schedular rating so as to render impractical the schedular rating criteria for his right shoulder disability, cervical spine disability, and radiculopathy of the right upper extremity.

The Board does not find that the evidence is in equipoise as to whether there have been "frequent periods of hospitalization" for these disabilities.  On VA examination in February 2010, for example, the examiner specifically determined that there is no history of hospitalization for his right shoulder disability, cervical spine disability, or his radiculopathy of the right upper extremity.  While the record does reflect a surgery of the right shoulder in 1998, and surgery on the Veteran's cervical spine in 1992 or 1993, such infrequent inpatient treatment does not rise to the level of disability that requires an extraschedular rating.

The Board also does not find that the evidence is in equipoise as to whether there is a "marked interference with employment."  At the outset, the Board notes that neither the regulations nor the Court's precedential case law provide any specific indication of how the term "marked interference with employment" should be defined.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).   "Marked interference with employment" appears to be interference with employment in some undefined manner over and above that which is contemplated in the schedular criteria (which involve "the average impairment in earning capacity in civil occupations resulting from disability"). See, e.g., 38 C.F.R. § 3.321 (2010); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (holding, "[a] high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.").

In Social Security law, the term has been described as a degree of limitation that is such as to seriously interfere with the ability to function independently, appropriately and effectively. Cruse v. U.S. Dept. of Health & Human Services, 49 F.3d 614, 617 (10th Cir. 1995) (discussing the term "marked" in the context of Social Security Administration (SSA) benefits).  According to SSA regulations, an individual has a "marked" limitation when the impairment "interferes seriously with [the] ability to independently initiate, sustain, or complete activities." 20 C.F.R. § 416.926a(e)(2)(i) (2010).
 
Additionally, the Board notes the Court's finding in Gordon v. Nicholson, 21 Vet. App. 270, 277 (2007) that, absent an expressly defined term within a statute, "a fundamental canon of statutory construction is that when interpreting a statute, the words of a statute are given 'their ordinary, contemporary, common meaning.'" 

Here, the Board does not find that interference in the Veteran's employability caused by his right shoulder disability, cervical spine disability, or radiculopathy of the right upper extremity rises to the level of "marked" under any definition of the term.  

The Board acknowledges the medical evidence, including VA examination reports of February 2010, July 2006, and August 2004 which document a serious impact on occupational activities, resulting in absenteeism.  In January 2010 the Veteran submitted a statement from his employer, Oakwood Baptist Church, documenting absenteeism during the years 2000 through 2009.  This record shows that over these 9 years, the Veteran took 177 days of sick leave.  The Veteran also submitted a lay statement from M.R. dated from January 2010 containing a description of the Veteran's deteriorating health and the functional impact of his disabilities.  The Veteran has also submitted his own statements indicating that his employer's statement does not reflect time that would have been missed had it not been scheduled on his days off.

The Board does not doubt that limitation caused by his service-connected right shoulder, cervical spine, and radiculopathy disabilities have an adverse impact on employability.  Indeed, the functional and occupational impact of these disabilities have been acknowledged and considered and are essentially the bases for the increased ratings assigned above.  The Board emphasizes that a loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1. 38 C.F.R. Section 4.1 specifically states, "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289 (1992); Van Hoose v. Brown, 4 Vet. App. 361 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Further, as described in the decisions above, even accounting for the functional and industrial impact of each of these disabilities, higher schedular ratings are not warranted.  As such, the Board simply cannot find that the interference with employment is "marked," or over and above that which is contemplated in the schedular criteria.

Moreover, as noted in the Compensation and Pension Director's determination, the Veteran works as a psychologist, which is a position that does not require physical labor such as lifting and pulling.  The Board has sympathetically considered the Veteran's statements concerning his right hand and ability to write, but cannot find evidence to support that this alone markedly interferes with his ability to practice as a psychologist.  Additionally, the record does not contain documentation of any lost income due to these service-connected disabilities, which also weighs against a finding of marked interference with employment.  Also, at the July 2006 hearing the Veteran described the functional limitations resulting from these disabilities that adversely affect his hobbies, such as mowing the grass, bow hunting, and working on cars, but their interference with employment was not once raised.  

For all of these reasons, the Board does not find that the Veteran has had frequent periods of hospitalization or marked interference with employment in excess of what is contemplated in a schedular rating so as to render impractical the schedular rating criteria for his right shoulder disability, cervical spine disability, and radiculopathy of the right upper extremity.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 (1990).

Earlier Effective Date Claim
Unless otherwise specified, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase is to be fixed in accordance with the facts found, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  In new service connection cases, the effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  However, if the claim is received within one year of separation from service, the effective date will be the day following the date of separation from service.  38 C.F.R. § 3.400(b)(2).  In cases involving increases, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if the claim is received within one year from such date.  Otherwise, the effective date is the date of receipt of claim.  38 C.F.R. § 3.400(o)(2).
However, under 38 C.F.R. § 3.114, where pension, compensation, dependency and indemnity compensation, or a monetary allowance under 38 U.S.C., chapter 18 for an individual who is a child of a Vietnam Veteran is awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary of Veterans Affairs or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  Where pension, compensation, dependency and indemnity compensation, or a monetary allowance under 38 U.S.C., chapter 18 for an individual who is a child of a Vietnam Veteran is awarded or increased pursuant to a liberalizing law or VA issue which became effective on or after the date of its enactment or issuance, in order for a claimant to be eligible for a retroactive payment under the provisions of this paragraph the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  The provisions of this paragraph are applicable to original and reopened claims as well as claims for increase.

In the present case, substantial revisions were made to the diagnostic criteria for evaluating intervertebral disc syndrome, effective from September 23, 2002. 67 Fed. Reg. 54345-54349 (August 22, 2002).  The prior criteria, found at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002), addressed all manifestations as a single rating for intervertebral disc syndrome.  The revised regulations, now at 38 C.F.R. § 4.71a, Diagnostic Code 5243, allow for evaluation of intervertebral disc syndrome either on its chronic neurologic and orthopedic manifestations or on the total annual duration of incapacitating episodes, whichever would result in a higher evaluation.  In the accompanying Note (2) to the revisions (initially codified at Diagnostic Code 5293 but later renumbered as Diagnostic Code 5243), VA specified that associated neurological disabilities were to be evaluated separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  No such provision existed in the criteria of Diagnostic Code 5293 in effect prior to September 23, 2002.

As indicated in the RO's June 2005 rating decision, the separate evaluation for right upper extremity radiculopathy was entirely predicated on the new Part 4 diagnostic criteria for evaluating intervertebral disc syndrome.  Given that these provisions did not go into effect until September 23, 2002, there is no legal basis for an effective date prior to September 23, 2002 for the grant of a separate evaluation for this disability.

In this case, it is the law and not the evidence that is dispositive.  Lacking legal merit, the Veteran's claim must be denied.  See generally Sabonis v. Brown, 6 Vet. App. 426 (1994).

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in January 2010 and March 2005 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  Additionally, the January 2010 letter as well as separate letters of December 2009 and June 2006 provided the appellant with information concerning the evaluation and effective date that could be assigned should his claims be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

The Veteran's initial duty-to-assist letter was not provided before the adjudication of his claims.  However, after he was provided the letters he was given a full opportunity to submit evidence, and his claims were subsequently readjudicated.  He has not claimed any prejudice as a result of the timing of the letters, and the Board finds no basis to conclude that any prejudice occurred.  Any notice defect in this case was harmless error.  The content of the aggregated notices, including the notice letters subsequently issued, fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After VA provided this notice, the Veteran communicated on multiple occasions with VA, without informing it of pertinent evidence.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.  

Pertinent to the Veteran's claim for an earlier effective date, pursuant to revisions effective as of May 30, 2008 under 38 C.F.R. § 3.159(b)(3), no duty to provide 38 U.S.C.A. § 5103(a) notice arises when, as a matter of law, entitlement to the benefit claimed cannot be established.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008). Accordingly, no further analysis of the RO's compliance with VA's duties to notify and assist is warranted as to this claim, as it is being denied as a matter of law.


VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His post service treatment records have been obtained.  He has had a personal hearing before the Board.  He has been afforded VA examinations.  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.  


ORDER

Since February 22, 2010, an evaluation in excess of 20 percent for the Veteran's  arthritis, bursitis, and tendinitis of the right shoulder is denied; prior thereto, entitlement to a disability rating of 20 percent, but no higher, is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

Entitlement to a disability rating of 30 percent, but no higher, for the Veteran's cervical spine disability is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

Entitlement to a disability rating of 40 percent, but no higher, for the Veteran's radiculopathy of the right upper extremity is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

Entitlement to an effective date prior to September 23, 2002 for the grant of a separate evaluation for right upper extremity radiculopathy associated with the 
Veteran's cervical spine condition, shown as C5-C6 and C6-C7 postoperative radiculopathy is denied.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009) the Court of Appeals for Veterans Claims (Court) held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has presented argument throughout the course of this appeal of the impact his combined service-connected disabilities have on his ability to work.  As such, the Board finds that a claim of entitlement to TDIU has been raised in conjunction with his claim of entitlement to an increased evaluations for his cervical spine and right shoulder disabilities, and his radiculopathy.

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2010).  Such an examination has not yet been afforded and an evaluation, taking into account the Veteran's education, experience, and occupational background, must be obtained to determine whether unemployability due to service-connected disabilities is demonstrated.

Accordingly, the case is remanded for the following actions: 
	
1.  The RO must provide the Veteran with a letter satisfying the duty to notify provisions with respect to his implied claim of entitlement to TDIU.

2.  The RO must make arrangements to provide the Veteran with an examination to determine the effects of his service- connected disabilities on his ability to maintain employment consistent with his education and occupational experience.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the case, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  All opinions provided must include an explanation of the bases for the opinion.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation. 

3.  The RO must then issue a decision as to whether TDIU is warranted.  If the claim is denied the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case. The consequences of failure to report for a VA examination without good cause may include denial of his claim. 38 C.F.R. §§ 3.158, 3.655 (2010).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


